J-S21002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: I.T.                :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
 APPEAL OF: R.T., JR., NATURAL           :
 FATHER                                  :
                                         :
                                         :
                                         :
                                         :   No. 1824 WDA 2019

               Appeal from the Order Dated December 5, 2019
      In the Court of Common Pleas of Bedford County Orphans' Court at
                          No(s): AD 22 FOR 2018


BEFORE: LAZARUS, J., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                           FILED APRIL 24, 2020

      R.T., Jr. (Father) appeals from the trial court’s decree involuntarily

terminating his parental rights to his minor child, I.T. (born March 2016)

(“Child”). Counsel has also filed a petition to withdraw on appeal, pursuant to

Anders v. California, 386 U.S. 738 (1967). After careful review, we affirm

and grant counsel’s petition to withdraw.

      Father and L.A. (“Mother”), who were never married, are the parents of

Child. Child has resided with Mother since birth; Father lived with them for

the first six weeks of Child’s life. N.T. Termination Hearing, 5/17/19, at 10,

11.    Due to his history of drug and alcohol abuse, Father was always

supervised when with Child and was never left alone with her, even when he

lived with Mother and Child. Id. at 12. After Father moved out of the family

residence, Mother filed a complaint in the Orphans’ Court seeking custody of

Child. On June 6, 2016, the court granted Mother legal and primary physical
J-S21002-20



custody and granted Father weekly supervised visits.     See Trial Court Order,

6/6/16, at ¶ 3. Mother testified that Father’s visits with Child were “sporadic”

and often facilitated by her driving 30 miles to pick him up. N.T. Termination

Hearing, 5/17/19, at 14. Father often smelled of alcohol during his visits,

which Mother preferred to hold in public places due to Father’s “ability to

become antagonistic” with her. Id. at 14, 16.

      On January 24, 2017, the court entered a protection from abuse (“PFA”)

order against Father following an incident during a visit at Mother’s residence

in which Father was verbally abusive, slammed his body into Mother while she

was holding Child, and refused to leave until instructed to do so by a state

trooper. Id. at 60-62. On the same date, the court entered an order in the

parties’ custody matter scheduling a review hearing for April 2017, granting

Mother legal and primary physical custody of Child, and allowing Father two

hours of visitation per week, to be supervised by Mother’s parents. See Trial

Court Order, 1/24/17, at ¶¶ 1-4. The court also directed Father to abstain

from alcohol for a period of 24 hours prior to any visit with Child. Id. at ¶ 5.

      On April 24, 2017, the court held a custody review hearing, at which

Father failed to appear. At that hearing, maternal grandmother testified that

Father smelled of alcohol at several visits and, during one of those visits, was

significantly impaired. N.T. Custody Review Hearing, 4/24/17, at 8-19. After

hearing that testimony, the court suspended Father’s partial custody rights,

effective immediately. Thereafter, Father never had, nor attempted to have,

any contact with Child. N.T. Termination Hearing, 5/17/19, at 67-69. Mother

                                     -2-
J-S21002-20



filed a petition to terminate Father’s parental rights on December 17, 2018.

See 23 Pa.C.S. § 2512(a)(1). The court held hearings on the petition on May

17, 2019 and December 5, 2019. Child was represented by Carol Ann Rose,

Esquire, who acted as both counsel and guardian ad litem.1 At the termination

hearing, Mother testified that there is no bond between Father and Child and

that Child “wouldn’t even be able to pick him out of a line[-]up to even know

who he is.” N.T. Termination Hearing, 5/17/19, at 75. Mother further testified

that Child has a close bond with her step-father, whom she refers to as “Daddy

[J.],” and that he intends to adopt Child. Id. at 77-78, 85.

        On December 5, 2019, the court entered the instant decree terminating

Father’s parental rights pursuant to 23 Pa.C.S. §§ 2511(a)(1) and (b) of the

Adoption Act.2 Father filed a timely notice of appeal. Counsel has filed an

Anders brief and petition to withdraw.

        In her Anders brief, counsel raises the following issue for our

consideration:


____________________________________________


1 At the termination hearing on May 17, 2019, the Orphans’ Court concluded,
after questioning Attorney Rose, that there was no conflict between Child’s
legal and best interests. See N.T. Termination Hearing, 5/17/19, at 8.
Accordingly, the Orphans’ Court determined—and counsel for the parties
agreed—that it was unnecessary to appoint separate counsel to represent
Child’s legal interests. As a result, Attorney Rose served in the dual role as
Child’s guardian ad litem and legal counsel. See In re T.S., 192 A.3d 1080
(Pa. 2018) (reaffirming ability of attorney/guardian ad litem to serve dual role
representing child’s non-conflicting best interests and legal interests).

2   23 Pa.C.S. §§ 2101-2938.


                                           -3-
J-S21002-20


      Whether the trial court committed reversible error when it ruled
      that . . . Father’s parental rights be terminated?

Anders Brief, at 7.

      Before reaching the merits of Father’s appeal, we must first address

counsel’s petition to withdraw. To withdraw under Anders, counsel must:

      (1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; (2) furnish a copy
      of the [Anders] brief to the [appellant]; and (3) advise the
      [appellant] that he or she has the right to retain private counsel
      or raise additional arguments that the [appellant] deems worthy
      of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc), citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super. 2009).

With respect to the third requirement of Anders, that counsel inform the

appellant of his or her rights in light of counsel’s withdrawal, this Court has

held that counsel must “attach to [his or her] petition to withdraw a copy of

the letter sent to their client advising him or her of their rights.”

Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      An Anders brief must also comply with the following requirements:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.



                                     -4-
J-S21002-20



Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). Finally, this

Court must “conduct an independent review of the record to discern if there

any additional, non-frivolous issues overlooked by counsel.” Commonwealth

v. Flowers, 113 A.3d 1246, 1250 (Pa. Super. 2015) (footnote omitted).

        Instantly, Father’s counsel filed a petition to withdraw, certifying that

she reviewed the record and determined that Father’s appeal is frivolous.

Counsel also filed a brief, which includes a summary of the history and facts

of the case, the issue Father wished to raise, and counsel’s assessment of why

that issue is wholly frivolous, with citations to relevant legal authority.

Counsel has also provided Father with a copy of the brief and a letter advising

him of his right to retain new counsel or raise additional issues pro se.3

Accordingly, we find that counsel has substantially complied with the

requirements of Anders and Santiago, and, thus, may review the issue

raised by counsel and also conduct our independent review of the record.

        Our standard of review in termination of parental rights cases is well-

settled:

        The standard of review in termination of parental rights cases
        requires appellate courts to accept the findings of fact and
        credibility determinations of the trial court if they are supported
        by the record. If the factual findings are supported, appellate
        courts review to determine if the trial court made an error of law
        or abused its discretion. A decision may be reversed for an abuse
        of   discretion    only   upon     demonstration      of    manifest
        unreasonableness, partiality, prejudice, bias, or ill-will. The trial
        court’s decision, however, should not be reversed merely because
        the record would support a different result. We have previously
____________________________________________


3   Father has not raised any additional arguments on appeal.

                                           -5-
J-S21002-20


      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      As discussed above, Mother testified extensively at the termination

hearing as to Father’s lack of contact with Child, his substance abuse issues,

and his verbal and physical abuse towards Mother. Both Mother and maternal

grandmother testified as to the substantial efforts they made to facilitate

Father’s visits with Child; maternal grandmother testified that she “bent over

backwards” to accommodate Father’s schedule.       N.T. Termination Hearing,

12/5/19, at 61. Mother testified that Father’s substance abuse issues were

long-standing and that there were numerous occasions on which he was

intoxicated during his visits with Child. N.T Termination Hearing, 5/17/19, at

14 (“Often times he’d still smell of booze, but this was something with me

knowing him three years, this is how he was. He was always going to smell

like booze when I saw him.”). Father denied that his alcohol consumption was

a problem, testifying as follows:

      Q: Was alcohol a big factor in the breakup of your relationship
      [with Mother]?

      A: Yes.

      Q: Was it because—do you think you were drinking too much?
      Or do you think that it was her believing you were drinking too
      much?

      A: It was her belief.

                                     ...



                                     -6-
J-S21002-20


      Q: Did [Mother] explain to you why she was opposed to you
      having any alone time with your daughter—

      A: Yeah—

      Q: —or overnights with your daughter?

      A: Because of my—she was afraid that I would drink, be drinking,
      around her.

      Q: Okay. Well you would know better than anybody during that
      time period in 2016, were you able to control drinking and [be]
      able to not drink when your daughter was with you?

      A: Yeah. I would not drink if my daughter was in my presence.

      Q: Okay. So you disagree that you were drunk around the baby.

      A: Yeah. I wasn’t drunk around the baby, no.

                                      ...

      Q: Okay, but you weren’t—you’re saying you didn’t show up for
      a single visit intoxicated?

      A: No, I drank the night before but I would not drink that same
      day.

                                      ...

      Q: Did you ever show up at [maternal grandparents’] house
      intoxicated?

      A: No.

N.T. Termination Hearing, 12/5/19, at 80-81, 89-90, 93.

      Child has not seen Father since he failed to appear for the April 24, 2017

custody hearing at which his supervised partial custody was suspended.

Father never petitioned the court to modify that order to restore his

visitation—he testified he did not do so because he had transportation issues,

a suspended license, and was in jail for a period of time. Id. at 111. Father

testified that he texted Mother to inquire about Child, but Mother failed to

                                     -7-
J-S21002-20



respond. Id. at 114-15. Mother testified that Father has not asked to see

Child since the PFA order expired in January 2018. N.T. Termination Hearing,

5/17/19, at 69.

      Child currently lives with Mother, Mother’s husband, J.L., and his

daughter, C.L., who was 5 at the time of the May 2019 hearing.            Mother

testified that Child has a “very loving” bond with J.L., who is “reliable” and a

“very stable father figure.”      Id. at 77.      Mother characterizes Child’s

relationship with J.L. as the “true father/daughter relationship that [she] had

hoped for” for Child. Id. J.L. testified that it was his intention to adopt Child,

who refers to him as “Daddy.” N.T. Termination Hearing, 12/5/19, at 66, 70.

J.L. testified that he loves Child “with all [his] heart” and “in [his] heart and

in [his] mind . . . believe[s] she is [his] daughter.” Id. at 70.

      At the conclusion of the termination hearing, the court asked Attorney

Rose, legal counsel and guardian ad litem for Child, for her recommendation.

      ATTORNEY ROSE: [] As guardian ad litem, as to [Child’s] best
      interest, she has no recollection of her biological father. She truly
      does consider [J.L.] as her father figure. When I ask her
      specifically as to does she call anyone by Dad or Daddy, she
      specifically said at that time she did, it was Daddy [J.]. . . . I
      think in her best interest, I think the biological father[’s] rights
      should be terminated.

      As legal counsel, she was very specific as to what her wishes were.
      She wants to live with her Mommy and her Daddy [J.]. She was
      very specific, she did not want to live with anyone else. She
      wanted to make sure that [C.L.] was there and that’s who she
      wanted to live with. And with those wishes, I believe there would
      be no conflict between the guardian ad litem and legal counsel.
      And again, the biological father should—rights should be
      terminated.


                                      -8-
J-S21002-20



Id. at 145-46.

      After hearing all the testimony as well as the recommendation of

Attorney Rose, the trial court concluded that it was undisputed that Father

performed no parental duties after April 2017 and, in fact, did not perform any

significant parental duties after his separation from Mother when Child was six

weeks old. Id. at 160-61. The court found that Mother had not impeded

Father’s ability to maintain contact with Child, id. at 161-62, and that, prior

to the suspension of his visitation in April 2017, Father had been “under the

influence [during certain visits to the extent] that it would impair his ability to

perform parental duties.” Id. at 164. The court also noted Father’s failure to

avail himself of the courts in an effort to regain visitation rights to Child. Id.

at 165-67. In sum, the court credited Mother’s testimony over that of Father

and concluded that Father had failed to perform parental duties “well in excess

of the time period” required under section 2511(a)(1).      Id. at 165.

      Similarly, the court cited the testimony by Attorney Rose that Child has

“no real knowledge or understanding of her . . . biological father” and an

“extremely strong bond” with J.L., her proposed adoptive father. Id. at 168.

The court concluded that “the child needs a parent in her life” and “can’t wait

forever for that father to show up.” Id. Because J.L. is ready and willing to

assume that role, the court found that it was in Child’s best interests to

terminate Father’s parental rights pursuant to section 2511(b).

      After careful review of the record, we find there is ample, clear and

convincing evidence to support the trial court’s factual findings.        T.S.M.,

                                       -9-
J-S21002-20



supra. Moreover, the court’s conclusions are not a result of an error of law

or an abuse of discretion. Id. Father has, for all intents and purposes, never

served in a parental capacity for Child and Child would likely not recognize

him if she saw him. Conversely, J.L. has consistently provided Child with love

and stability for nearly her entire life and she considers him to be her father.

J.L. is ready, willing and able to assume the parental responsibilities that

Father has abdicated. “A child’s life simply cannot be put on hold in the hope

that the parent will summon the ability to handle the responsibilities of

parenting.”   Adoption of C.J.P., 114 A.3d 1046, 1054 (Pa. Super. 2015)

(citation omitted). Accordingly, we find that the record amply supports the

trial court’s findings that termination was proper pursuant to section

2511(a)(1) where Father “has evidenced a settled purpose [for at least six

months preceding the filing of the termination petition] of relinquishing [his]

parental claim to [Child].” 23 Pa.C.S. § 2511(a)(1).

      Additionally, Attorney Rose testified that terminating Father’s rights is

in Child’s best interests and that Child expressed a clear preference to live

with Mother, J.L., and C.L. Accordingly, we find that the court properly found

clear and convincing evidence for termination under section 2511(b). See In

re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006) (“The court

cannot and will not subordinate indefinitely a child’s need for permanence and

stability to a parent’s claims of progress and hope for the future.”).

      Finally, our independent examination of the record indicates that there

are no other non-frivolous claims that can be raised.        Flowers, supra.

                                     - 10 -
J-S21002-20



Accordingly, we conclude Father’s appeal is frivolous and grant counsel’s

motion to withdraw.

     Decree affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/24/2020




                                  - 11 -